 

Exhibit10.1

 

Confidential Treatment Requested as to certain information contained in this
Exhibit and filed separately with the Securities and Exchange Commission.

SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Second Amendment”) dated as of October 29, 2014 by and among DESTINATION XL
GROUP, INC. (f/k/a Casual Male Retail Group, Inc.), a Delaware corporation, as a
Borrower and as Borrowers’ Representative for the other Borrowers now or
hereafter party to the Loan Agreement, CMRG APPAREL, LLC, a Delaware limited
liability company, as a Borrower, the Guarantors party hereto, the Revolving
Credit Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers’ Representative, the Borrowers, certain of the Revolving
Credit Lenders, the Administrative Agent and the Collateral Agent, among others,
have entered into a certain Sixth Amended and Restated Loan and Security
Agreement, dated as of November 10, 2010, as amended by a First Amendment To
Sixth Amended And Restated Loan and Security Agreement, First Amendment To
Amended And Restated Guaranty, First Amendment To Amended and Restated Security
Agreement, and Termination Agreement dated as of June 26, 2013 (as further
amended, restated, supplemented or otherwise modified from time to time, in
accordance with the terms thereof and the Intercreditor Agreement, the “Loan
Agreement”); and

WHEREAS, the parties to the Loan Agreement desire to modify certain provisions
of the Loan Agreement as provided herein;

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

1.

Incorporation of Terms and Conditions of Loan Agreement.   Except as amended
hereby, all of the terms and conditions of the Loan Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference.  Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Loan Agreement, as applicable.

2.

Representations and Warranties.  Each Loan Party hereby represents and warrants
that, as of the Second Amendment Effective Date, (i) no Default or Event of
Default exists under the Loan Agreement or under any other Loan Document and
(ii) all representations and warranties contained in the Loan Agreement and in
the other Loan Documents, each as amended hereby, are true and correct in all
material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects.

3.

Ratification of Loan Documents, Guaranties and Security Interests; Termination
of Inventory Purchase Agreement.  The Loan Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified, confirmed and re-affirmed in all
respects and shall continue in full force and effect.  Each Guarantor hereby
acknowledges, confirms and agrees that its Liabilities as a Guarantor under, and
as defined in, the applicable Guarantor Agreements to which it is a party
include, without limitation, all Liabilities of the Loan Parties at any time and
from time to time outstanding under the Loan Agreement

 

--------------------------------------------------------------------------------

 

and the other Loan Documents, each as amended hereby.  The Loan Parties hereby
acknowledge, confirm and agree that the Loan Documents and any and all
Collateral pledged to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents as amended hereby shall continue to
secure all applicable Liabilities of the Loan Parties at any time and from time
to time outstanding under the Loan Agreement (as amended hereby) and the other
Loan Documents.  Notwithstanding anything herein to the contrary, the parties
hereto hereby agree that from and after the Second Amendment Effective Date, the
Inventory Purchase Agreement shall be terminated and be of no further force or
effect.

4.

Amendments to Loan Agreement.  Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 5 hereof:

a.

Article 1 of the Loan Agreement is hereby amended as follows:

i.

by amending the definition of “Accelerated Borrowing Base Delivery Event” by
deleting each reference to “fifteen percent (15%) of the Loan Cap” in such
definition and substituting the phrase “twenty percent (20%) of the Loan Cap
(calculated without giving effect to the Term Loan Reserve)” in its stead.

ii.

by amending the definition of “Availability Reserves” by adding the following
new clause (vi):

(vi)the Term Loan Reserve.

iii.

by amending the definition of “Cash Dominion Event” by deleting each reference
to “twelve and one-half percent (12.5%) of the Loan Cap” in such definition and
substituting the phrase “twelve and one-half percent (12.5%) of the Loan Cap
(calculated without giving effect to the Term Loan Reserve)” in its stead.

iv.

by amending the definition of “Covenant Compliance Event” by deleting each
reference to “ten percent (10%) of the Loan Cap” in such definition and
substituting the phrase “ten percent (10%) of the Loan Cap (calculated without
giving effect to the Term Loan Reserve)” in its stead.

v.

by amending the definition of “Credit Card Receivable” by deleting the words
“Each Account” at the beginning of such definition and substituting the words
“Each “payment intangible” (as defined in the UCC)” in their stead.

vi.

By amending the definition of “Eligible Credit Card Receivables” as follows:

a)

by deleting the following language:

Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Loan Party as payee
or remittance party.  In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Loan Party may be obligated to rebate to a customer, a credit card
payment processor, or credit card issuer pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable.

-2-

--------------------------------------------------------------------------------

 

and substituting the following in its stead:

Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, a Credit Card Receivable shall indicate no Person other than a Loan
Party as payee or remittance party.  In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a credit card payment processor, or credit card issuer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Credit Card Receivable
but not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.

b)

by deleting clause (a) of such definition in its entirety and substituting the
following in its stead:

(a)Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

c)

by adding the following language in the parenthetical at the end of clause (c)
of such definition:

and Encumbrances granted to the Term Agent to secure obligations under the Term
Loan Agreement.

d)

by deleting clause (e) of such definition in its entirety and substituting the
following in its stead:

(e)Credit Card Receivables as to which the processor has the right under certain
circumstances to require a Loan Party to repurchase the Credit Card Receivables
from such credit card processor;

vii.

by deleting the definition of “Executive Order” in its entirety.

viii.

by deleting the definition of “Fee Letter” in its entirety and substituting the
following in its stead:

“Fee Letter” means, initially, the letter dated as of September 28, 2010 between
Borrowers’ Representative and the Administrative Agent, as such letter may from
time to time be amended, restated, supplemented or otherwise modified and, from
and after the Second Amendment Effective Date, the letter dated October 29, 2014
among the Borrowers’ Representative, Bank of America, N.A., and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as such letter may from time to time be
amended, restated, supplemented or otherwise modified.

ix.

by deleting the definition of “Foreign Assets Control Regulations” in its
entirety.

x.

by deleting the definition of “Inventory Purchase Agreement” in its entirety.

-3-

--------------------------------------------------------------------------------

 

xi.

by deleting the definitions of “Libor Offer Rate” in its entirety and
substituting the following in its stead:

“Libor Offer Rate” means (a) for any Interest Period with respect to a Libor
Loan, the rate per annum equal to the London interbank offered rate administered
by ICE Benchmark Administration Limited (“ICE LIBOR”), as published by Reuters
(or other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that if such
ICE LIBOR shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  If such rate is not available at such time for any
reason, then the “Libor Offer Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Libor Loan being made, continued
or converted by Bank of America and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and

(b)for any interest calculation with respect to a Base Margin Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Margin Loan being made
or maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

xii.

by amending the definition of “Loan Documents” by adding the phrase “the
Intercreditor Agreement,” in the first line thereof immediately after the phrase
“This Agreement,”.

xiii.

by deleting the definition of “Maturity Date” in its entirety and substituting
the following in its stead:

“Maturity Date”: October 29, 2019.

xiv.

by amending the definition of “Payment Conditions” by deleting the reference to
“twenty five percent (25%) of the Loan Cap” in clause (c) of such definition and
substituting the phrase “twenty five percent (25%) of the Loan Cap (calculated
without giving effect to the Term Loan Reserve)” in its stead.

xv.

by adding the following new clause (d) to the definition of “Permitted
Encumbrances”:

(d)Encumbrances on the Collateral and on the Equipment of the Loan Parties in
favor of the Term Agent to secure obligations under the Term Loan Agreement,
which Encumbrances, to the extent held by both the Term Lender and the
Collateral Agent, shall be subject to the terms of the Intercreditor Agreement.

-4-

--------------------------------------------------------------------------------

 

xvi.

by adding the following new clause (i) to the definition of “Permitted
Indebtedness”:

(i)Indebtedness under the Term Loan Agreement in a principal amount not to
exceed $15,000,000 minus any principal repayments made on account thereof, plus
“Protective Advances” (as defined in the Term Loan Agreement) up to the amount
permitted under the Intercreditor Agreement;

xvii.

by deleting the last sentence of the definition of “Revolving Credit
Commitments” in its entirety and substituting the following in its stead:

The aggregate Revolving Credit Dollar Commitments as of the Second Amendment
Effective Date is $125,000,000.

xviii.

by deleting the definition of “Trading with the Enemy Act” in its entirety.

xix.

by adding the following new definitions in appropriate alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Collateral Access Agreement”: An agreement reasonably satisfactory in form and
substance to the Administrative Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) any landlord of real estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Agent’s
Collateral Interest in the Collateral, (ii) releases or subordinates such
Person’s Encumbrances in the Collateral held by such Person or located on such
real estate, (iii) provides the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such real
estate, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such real estate, and
(v) makes such other agreements with the Administrative Agent as the
Administrative Agent may reasonably require.

“Customs Broker/Carrier Agreement”: An agreement in form and substance
satisfactory to the Administrative Agent among a Borrower, a customs broker,
freight forwarder, consolidator or carrier, and the Administrative Agent, in
which the customs broker, freight forwarder, consolidator or carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of October
29, 2014, by and between the Administrative Agent, and the Term Agent, as
amended, restated, amended and restated, modified, replaced, or
supplemented  from time to time.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

-5-

--------------------------------------------------------------------------------

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Second Amendment Effective Date”: October 29, 2014.

“Term Agent” means Wells Fargo Bank, National Association, in its capacity as
agent under the Term Loan Agreement.

“Term Facility Borrowing Base” means the “Borrowing Base” (as defined in the
Term Loan Agreement and as reflected on the Borrowing Base Certificates
delivered by the Borrowers’ Representative to the Administrative Agent from time
to time as required in this Agreement; provided that if the Borrower’s
Representative shall fail to deliver such Borrowing Base Certificate when
required hereunder, the Term Agent may deliver the most recent Borrowing Base
Certificate it has received from the Borrowers under the Term Loan Agreement or,
in good faith, calculate the Term Facility Borrowing Base and certify to the
Administrative Agent in writing of its determination of the Term Loan Reserve,
if any. The Administrative Agent shall be entitled to conclusively rely on any
such Borrowing Base Certificate delivered by the Term Agent or certification by
the Term Agent and establish a Term Loan Reserve in the amount so certified,
without further inquiry and without any independent investigation, and shall
have no liability to any of the Loan Parties with respect thereto).

“Term Loan” means the term loan in the original principal amount of $15,000,000
made to the Borrowers under the Term Loan Agreement, plus Protective Advances
(as defined in the Term Loan Agreement) up to the amount permitted under the
Intercreditor Agreement.

“Term Loan Agreement” means that certain Term Loan Agreement dated as of October
29, 2014 among the Borrowers, the lenders party thereto and the Term Agent, as
amended, restated, amended and restated, modified, replaced, or supplemented
from time to time in accordance with the terms thereof and the Intercreditor
Agreement.

“Term Loan Reserve” means as of any date of calculation of the Borrowing Base,
an Availability Reserve in an amount equal to the excess, if any, of the
aggregate principal outstanding amount of the Term Loan over the then current
amount of the Term Facility Borrowing Base.

“Term Priority Collateral” means all Equipment of the Loan Parties (other than
Equipment leased by the Administrative Agent or any of its Affiliates).

-6-

--------------------------------------------------------------------------------

 

b.

Section 2.13 is hereby deleted in its entirety and the following substituted in
its stead:

2.13Arrangement Fee.  In consideration of the Arranger having arranged the
Second Amendment to the Revolving Credit Facility for the Borrowers, as of the
Second Amendment Effective Date there has been earned by the Arranger and the
Borrowers shall pay the “Arrangement Fee” to the Arranger in the amount and
payable as provided in the Fee Letter.  

c.

Section 2.14 is hereby deleted in its entirety and the following substituted in
its stead:

2.14Upfront Fees: In consideration of the execution of the Second Amendment to
this Agreement, as of the Second Amendment Effective Date, there has been earned
by the Revolving Credit Lenders, and the Borrowers shall pay, the “Upfront Fees”
(so referred to herein) to the Administrative Agent on behalf of the Revolving
Credit Lenders in an amount equal to 0.125% of each Revolving Credit Lender’s
Revolving Credit Dollar Commitment as of the Effective Date.

d.

Section 4.27 of the Loan Agreement is hereby amended by adding new clauses (g)
and (h) thereto as follows:

(g) Each Loan Party shall, upon the request of the Administrative Agent, use
commercially reasonable efforts to cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker/Carrier Agreement) to the Administrative
Agent covering such matters and in such form as the Administrative Agent may
reasonably require within forty-five (45) days of such request (provided, the
Administrative Agent may establish Reserves due to the failure to deliver such
agreements).

(h) Each Loan Party shall, upon the request of the Administrative Agent, use
commercially reasonable efforts to cause any of its landlords to deliver a
Collateral Access Agreement to the Administrative Agent in such form as the
Agent may reasonably require within forty-five (45) days of such request
(provided, the Administrative Agent may establish Reserves due to the failure to
deliver such agreements).

e.

Section 4.31 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the phrase “[Reserved.]” in its stead.

f.

Section 4.34 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

4.34.  Anti-Corruption Laws and Sanctions.  

(a)  The Loan Parties shall implement and maintain policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Loan Parties, their Subsidiaries and their
respective officers and employees and to the knowledge of the Borrowers, their
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person.  None of (a) any Loan Party, any Subsidiary or, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrowers, any agent of any Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Loan, credit extension or L/C, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

-7-

--------------------------------------------------------------------------------

 

(b)  The Loan Parties will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.  

(c)  The Borrowers will not request any Loan or L/C, and the Borrowers shall not
use, and shall procure that their Subsidiaries and their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or L/C
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of  any Sanctions applicable to any party
hereto.  

g.

Section 5.6 of the Loan Agreement is hereby amended by adding a new clause (c)
thereto as follows:

(c) An update to Exhibit 4.5 hereto reflecting new Store openings and which
Stores have been closed during such quarter.

h.

Section 5.8 of the Loan Agreement is hereby amended by adding a new clause (c)
thereto as follows:

(c) Calculate the Consolidated Fixed Charge Coverage Ratio (whether or not a
Covenant Compliance Event has occurred and is continuing).

i.

Section 5.10(a) of the Loan Agreement is hereby amended by adding a new sentence
at the end thereof as follows:

Without limitation to the foregoing, the Borrower’s representative shall,
concurrently with delivery of each Borrowing Base Certificate required by
Section 5.4 hereof, furnish the Administrative Agent with a summary, as of the
date of such Borrowing Base Certificate, of all Banking Services Obligations due
or to become due by any Loan Party to any Agent, Revolving Credit Lender, or any
of their respective Affiliates.

j.

Section 7.4 of the Loan Agreement is hereby amended as follows:

(i) by adding the words “(other than Term Priority Collateral)” at the end of
clause (a) and before subclause (i) thereof.

(ii) by adding the words “or any amounts representing proceeds of Term Priority
Collateral deposited in a segregated DDA in favor of the Term Agent in which DDA
no other funds shall be deposited” in the parenthetical at the end of clause
(b)(i) thereof .

k.

Section 10.12 of the Loan Agreement is hereby amended by adding the following
new clause thereto:

(c)the intercreditor provisions set forth in the Intercreditor Agreement shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of the Term Loan, or (iii) the Borrowers’
Representative or any other Loan Party shall, directly or indirectly, disavow or
contest in writing in any manner the effectiveness, validity or enforceability
of any of the intercreditor provisions.

l.

Section 10.19 of the Loan Agreement is hereby amended by deleting the reference
to “February 2, 2013” therein and substituting “February 1, 2014” in its stead.

-8-

--------------------------------------------------------------------------------

 

m.

Section 14.5 of the Loan Agreement is hereby amended by adding the phrase “and
each summary of Banking Services Obligations delivered by the Borrowers’
Representative pursuant to Section 5.10(a) hereof” in the third line thereof
immediately after the phrase “pursuant to Article 5”.

n.

Article XIV of the Loan Agreement is hereby amended by adding a new section
14.11 at the end thereof as follows:

14.11.  Banking Services Exposure.  Each Revolving Credit Lender agrees to
furnish the Administrative Agent (at such frequency as the Agent may reasonably
request) with a summary of all Banking Services Obligations due or to become due
to such Revolving Credit Lender or any of its Affiliates. In connection with any
distributions to be made hereunder and with the establishment of the Banking
Services Reserve, the Administrative Agent shall be entitled to assume that no
amounts are due to any Revolving Credit Lender or any of its Affiliates on
account of Banking Services Obligations unless the Administrative Agent has
received written notice thereof from such Revolving Credit Lender or any Loan
Party.

o.

Section 15.3 of the Loan Agreement is hereby amended by adding a new clause (m)
at the end thereof as follows:

(m) amend or modify the provisions of the Intercreditor Agreement without
Unanimous Consent;

p.

Section 17.1 of the Loan Agreement is hereby amended by deleting (a) Kevin J
Simard, Esquire and replacing it with David S. Berman, Esquire, and (b) Dennis
Hernreich and replacing it with Peter H. Stratton, Jr.

q.

The following new section is added to Article 19 of the Loan Agreement:

19.25Intercreditor Agreement

Each of the Loan Parties acknowledge that the exercise of certain of the
Administrative Agent’s rights and remedies hereunder and under the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement.  Nothing contained in the Intercreditor Agreement shall
be deemed to modify any of the provisions of this Agreement and the other Loan
Documents, which, as among the Loan Parties, the Administrative Agent, and the
Revolving Credit Lenders shall remain in full force and effect.

r.

EXHIBITS 1.1(a), 2.23, and 5.8 of the Loan Agreement are hereby amended and
restated in their entirety as of the Second Amendment Effective Date as set
forth in Annex A hereto.

5.

Conditions to Effectiveness.  This Second Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of, or waived by, the Administrative Agent and the Revolving Credit
Lenders:

a.

This Second Amendment shall have been duly executed and delivered by the
Borrowers, the Borrowers’ Representative, the Guarantors, and the Revolving
Credit Lenders.  The Administrative Agent shall have received a fully executed
original or .pdf copy hereof.

b.

Each Revolving Credit Lender that so requests shall have a received a Revolving
Credit Note duly executed and delivered by each Borrower in the full amount of
such Revolving Credit Lender’s Revolving Credit Dollar Commitment as of the date
hereof.

c.

All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Amendment shall have been
duly and effectively taken.

-9-

--------------------------------------------------------------------------------

 

d.

Prior to or substantially simultaneously with the effectiveness of this Second
Amendment, the Borrowers shall have received at least $15,000,000 in gross cash
proceeds from borrowings under the Term Loan and the Term Loan Agreement shall
be in full force and effect.

e.

The Intercreditor Agreement shall have been duly executed and delivered by each
party thereto, and shall be in full force and effect.

f.

All fees payable under the Fee Letter and all Upfront Fees payable to the
Revolving Credit Lenders under Section 2.14, as modified by this Second
Amendment, and all out-of-pocket expenses of the Agents, including attorneys’
fees, shall have been paid in full on the Second Amendment Effective Date.

g.

There shall not have occurred a material adverse change (x) in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrowers’ Representative and its
subsidiaries, taken as a whole, since February 1, 2014, or (y) in the facts and
information regarding such entities as represented by such entities to date.

h.

After giving effect to this Second Amendment, no Default or Event of Default
shall have occurred and be continuing.

i.

The Administrative Agent shall have received, in form and substance reasonably
satisfactory to it, all such opinions of counsel or certifications as it may
reasonably request.

6.

Loan Document.  This Second Amendment shall constitute a Loan Document for all
purposes.

7.

Binding Effect.  The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of each Agent and each Revolving Credit Lender and their respective successors
and assigns.

8.

Multiple Counterparts.   This Second Amendment may be executed in multiple
counterparts, each of which shall constitute an original and which together
shall constitute but one and the same instrument.  The delivery of an executed
counterpart of a signature page of this Second Amendment by telecopier or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart.

9.

Severability.  Any determination that any provision of this Second Amendment or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Second Amendment.

10.

Headings.  The headings at various places in this Second Amendment are intended
for convenience only and shall not affect the interpretation of this Second
Amendment.

11.

Governing Law.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Signature Pages Follow]

 

 

 

-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as of the date first above written and is intended
to take effect as a sealed instrument.

 

BORROWERS:

 

DESTINATION XL GROUP, INC. (f/k/a Casual Male Retail Group, Inc.), as a Borrower

 

By

 

/s/ David A. Levin

Name:

 

David A. Levin

Title:

 

President and Chief Executive Officer

 

 

 

CMRG APPAREL, LLC, as a Borrower

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

BORROWERS’ REPRESENTATIVE:

 

 

 

DESTINATION XL GROUP, INC. (f/k/a Casual Male Retail Group, Inc.), as Borrowers’
Representative

 

 

 

By

 

/s/ David A. Levin

Name:

 

David A. Levin

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

 

CASUAL MALE CANADA INC.

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CAPTURE, LLC

 

 

 

By:

 

Casual Male Store, LLC, its sole Member

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CASUAL MALE STORE, LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CASUAL MALE RETAIL STORE, LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CASUAL MALE DIRECT, LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

CASUAL MALE RBT, LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CASUAL MALE RBT (U.K.) LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CANTON PL LIQUIDATING CORP.

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

THINK BIG PRODUCTS LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CMXL APPAREL, LP

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CMRG HOLDCO, LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

CMRG APPAREL MANAGEMENT,

INC.

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

CASUAL MALE (EUROPE) LLC

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

Name:

 

Peter H. Stratton, Jr.

Title:

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

AGENTS:

 

 

 

bank of america, n.a., as Administrative Agent, as Collateral Agent, and as a
Revolving Credit Lender

 

 

 

By:  

 

/s/ David Vega

Name:  

 

David Vega

Title:

 

Managing Director

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender

 

 

 

By:

 

/s/Nisha Gupta

Name:

 

Nisha Gupta

Title:

 

Authorized Officer

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 

WELLS FARGO Bank, NATIONAL ASSOCIATON, as a Revolving Credit Lender

 

 

 

By:

 

/s/ Connie Liu

Name:  

 

Connie Liu

Title:  

 

Director

 

 

 

[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

ANNEX A

Exhibit1.1(a)

 

OPERATING LEASES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RICOH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment currently under Lease with Commencement Date of 02/01/10:

 

 

1-Ricoh MPC4000 Color Copier

 

 

 

 

 

 

 

1-Ricoh MPC3300 Color Copier

 

 

 

 

 

 

 

6-Ricoh MC5000 B&W Copiers

 

 

 

 

 

 

 

3-Ricoh MP6000 B&W Copiers

 

 

 

 

 

 

 

2-Ricoh MP3350 B&W Copiers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Commencement Date

Lease

Monthly Payment

Lease Expiration Date

Total Lease

 

 

 

 

 

 

1/7/2010

60 months

***

1/6/2015

***

 

 

 

 

 

 

2/1/2010

60 months

***

1/31/2015

***

 

 

 

 

 

 

7/1/2012

60 months

***

7/1/2017

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment under Lease commencing approximately 11/01/10:

 

 

 

 

1 -Ricoh MP6002 SP copier

 

 

 

 

 

 

 

2- Ricoh MP5002 SP copiers

 

 

 

 

 

 

 

2 -Ricoh MP3353 SP copiers

 

 

 

 

 

 

 

1 - Ricoh Aficio MP8001 SP copier

 

 

 

 

 

 

 

5 - Ricoh MP4002 SP copiers

 

 

 

 

 

 

 

2- Richoh MPC3003 copiers

 

 

 

 

 

 

 

1-Ricoh C5100S copier

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Commencement Date (1)

 

Term of Lease

 

Monthly Payment

 

Lease Expiration Date

 

Total Lease

 

 

10/1/2014

 

62 months (2)

 

***

 

12/1/2019

 

***

 

 

 

 

 

 

 

 

(1) Commencement Date is approximate.  Lease commences as of the equipment
delivery date.

(2) First 2 months payment $0; Months 3 – 62 = *** / month.

 

 

 

 

 

 

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment under Contract commencing approximately 02/01/2015:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 – 9992-003 IBM PureData System for analytics N2002-005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commencement Date

 

Monthly Payment

Total

 

 

 

 

 

 

 

2/1/2015

9 months

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment is owned after term ends.

 

 

 

 

 

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

Annex A

--------------------------------------------------------------------------------

 

Exhibit 2.23

 

Revolving Credit Lenders’ Commitments

Revolving Credit Lender Revolving Credit

Dollar Commitment

Revolving Credit

Percentage

Commitment

Bank of America, N.A.

$55,000,000

44.000000000%

JPMorgan Chase Bank,

N.A.

$35,000,000

28.000000000%

Wells Fargo Bank, National

Association

$35,000,000

28.000000000%

Total

$125,000,000

100%

 

 

 

Annex A

--------------------------------------------------------------------------------

 

Exhibit 5.8

EXHIBIT 5.8 to Loan and Security Agreement

Form of Compliance Certificate

[Company Letterhead]

_______________________, 20__

Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, MA 02110

Attention: Christopher Santos, Retail Analyst

RE: DESTINATION XL GROUP, INC.

(the “Borrower’s Representative”)

Financial Statement For: The [month][quarter][year] ended __________________,
20__.

Dear Chris:

This Certificate accompanies the above described financial statement (the
“Financial Statement”) furnished to you by the Borrower’s Representative and is
delivered in accordance with Article 5 of the Loan and Security Agreement dated
November 10, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) between, among others, the Borrower’s
Representative, the Borrowers, and you. Terms used herein which are defined in
the Loan Agreement are used as so defined.

The undersigned have each reviewed the Financial Statement, the Loan Agreement,
and each of the other Loan Documents, and has made such inquiry as the
undersigned deem appropriate. Following such review, the undersigned CERTIFIES
as follows:

(a) Financial Statement. The Financial Statement was prepared in accordance with
GAAP consistently applied and present fairly the consolidated financial
condition of the Loan Parties at the close of, and the results of the Loan
Parties’ operations and cash flows for, the period(s) covered by the Financial
Statement, subject however (unless this Certificate accompanies the annual
Financial Statement) to usual year end adjustment.

(b) Defaults. Except as set forth below, no Default has occurred or is
continuing. If a Default has occurred, the following describes the nature of the
Default in reasonable detail and the steps, if any, being taken or contemplated
by the Loan Parties to be taken on account thereof.

Describe Default(s) and steps taken (Note, if no Default has occurred, insert
“Not Applicable”):

(c) Notices. No event, immediate notice of which is to be provided by the
Borrower’s Representative in accordance with Section 5.3 of the Loan Agreement,
has occurred, other than those events, written notice of which has previously
been provided and those events (if any) described below:

Describe Section 5-3 events (Note, if no such event has occurred, insert “Not
Applicable”):

(d) Consolidated Fixed Charge Coverage Ratio. The reasonably detailed
calculations with respect to the Consolidated Fixed Charge Coverage Ratio for
the Fiscal Month ending ______________ are attached hereto as Appendix I.

Annex A

--------------------------------------------------------------------------------

 

(e) [Store Openings/Store Closings. A list of Stores that were opened and/or
closed, including, without limitation, the name and address of each such Store
and date of the opening or closing, since the Fiscal Quarter ending on
__________, is attached hereto as Appendix II. Exhibit 4.5 of the Loan Agreement
is deemed updated to reflect the information set forth in such Appendix II.

(Note, if no Store openings or closings have occurred, insert “Not
Applicable”.)]1

 

Destination XL Group, Inc.

 

 

 

By:

 

Peter H. Stratton, Jr.

 

 

Senior Vice President and CFO

1 NTD: to be used only if accompanying quarterly financial statements

 

 

 

Annex A

--------------------------------------------------------------------------------

 

Appendix I to Compliance Certificate

The following is a calculation of Consolidated Fixed Charge Coverage Ratio for
the Fiscal Month ending on ___________________:

 

 

 

Annex A

--------------------------------------------------------------------------------

 

Appendix II to Compliance Certificate

The following Stores were opened since __________ (the date of the last similar
certification):

 

Name

Address

Date

 

 

 

 

 

 

 

 

 

The following Stores were closed since __________ (the date of the last similar
certification):

 

Name

Address

Date

 

 

 

 

 

 

 

 

 

 

Annex A